DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 4, 8-10, 13, 15, 19, 24, 26, 30, 35, 37, 38, 43, 51, 53, 54, 59, and 62 are pending in the instant application. Claims 1, 3, 4, 8-10, 13, 15, 19, 24, 37, 38, 51, and 54 are rejected. Claims 26, 30, 35, 43, 53, 59, and 62 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on December 30, 2019, February 19, 2020, April 10, 2020, June 30, 2020, August 19, 2020, October 9, 2020, December 22, 2020, and April 07, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Election/Restrictions
	Applicant’s election without traverse of the species JXL076 in the response filed on April 7, 2021 is acknowledged. The restriction requirement is still deemed proper and is hereby made final.
The examiner will follow the guidelines of MPEP 803.02 wherein once a species is elected, it is examined for compliance with all applicable statutes for patentability and if compliance is found, then the examination is expanded to a reasonable number of elected species to determine whether they also comply with the statute. The examiner will determine whether the entire scope of the claims is patentable according to MPEP 803.02.

the compounds are of formula I wherein the bicyclic heteroaryl ring is 1H-pyrrolo[2,3-b]pyridin-3-yl (i.e., the bottom A is N and the remaining three are CH or CR4); and the remaining variables are as defined in the instant claims. 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1, 3, 4, 8-10, 13, 15, 19, 24, 26, 30, 35, 37, 38, 43, 51, 53, 54, 59, and 62 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 3 discloses that “R11 is H or alkyl” and claim 8 discloses that “R11 is alkyl” and formula III does not have R11 in its structure and this renders the claims indefinite. Appropriate correction is required. This rejection can be overcome by deleting the above definitions from the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10, 13, 15, 19, 24, 37, 38, 51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,663,346.
U.S. Patent No. 5,663,346 discloses compounds useful as tyrosine kinase inhibitors having the formula (I) (see abstract), such as the compound 2-cyano-3-(4-H-pyrrolo[2,3-b]pyridin-3-yl (i.e., the bottom A is N and the remaining three are CH or CR4); R4 is alkyl substituted with amino; R3 and R7 are H; Y is amide; and R2 is CN.  
Claim Objections
Claims 26, 30, 35, 43, 53, 59, and 62 are objected to for depending on a previous rejected claim. However, even if the claims are amended to be in independent form, they would still not be in condition for allowance because they contain non-elected subject matter. In other words, the subject matter or species which are not embraced by the elected embodiment or the above identified nonelected species have been withdrawn from further consideration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626